

SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of February 4,
2018, between Enphase Energy, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on Exhibit A hereto (each, including its successors
and assigns, a “Purchaser” and collectively, the “Purchasers”).
RECITALS
WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(including the rules and regulations promulgated thereunder, the “Securities
Act”), and Rule 506 under the Securities Act or, as applicable, Regulation S
under the Securities Act (“Regulation S”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement;
WHEREAS, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of an aggregate of 9,523,809 shares of the
Company’s common stock, par value $0.00001 per share, (the “Common Stock”); and
WHEREAS, at the Closing (as hereinafter defined), each Purchaser, severally and
not jointly, wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that number of shares of Common Stock
as disclosed on Exhibit A hereto.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
“Additional Registration Statement” shall have the meaning ascribed to such term
in Section 5.1(a).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
“Agreement” shall have the meaning ascribed to such term in the preamble.
“Board of Directors” means the board of directors of the Company.
“Board Observer” shall have the meaning ascribed to such term in Section 6.5.


1



--------------------------------------------------------------------------------




“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
“Closing” shall have the meaning ascribed to such term in Section 2.2.
“Closing Date” shall have the meaning ascribed to such term in Section 2.2.
“Code” shall have the meaning ascribed to such term in Section 3.16.
“Commission” and/or “SEC” means the United States Securities and Exchange
Commission.
“Common Stock” shall have the meaning ascribed to such term in the Recitals.
“Company” shall have the meaning ascribed to such term in the preamble.
“Derivative Transaction” shall have the meaning ascribed to such term in
Section 4.2(d).
“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.
“Effectiveness Period” shall have the meaning ascribed to such term in
Section 5.1(b).
“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.15.
“ERISA” shall have the meaning ascribed to such term in Section 3.16.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“GAAP” shall have the meaning ascribed to such term in Section 3.8.
“Indemnified Party” shall have the meaning ascribed to such term in
Section 5.4(c).
“Indemnifying Party” shall have the meaning ascribed to such term in
Section 5.4(c).
“Initial Registration Statement” has the meaning set forth in Section 5.1(a).
“Intellectual Property” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing; (ii) worldwide (A) registered trademarks and service marks and
registrations and applications for such registrations, and (B) unregistered
trademarks and service marks, trade names, fictitious business names, corporate
names, trade dress, logos, product names and slogans, including any common law
rights; in each case together with the goodwill associated therewith;
(iii) worldwide (A) registered copyrights in published or unpublished works,
mask work rights and similar rights, including rights created under
Sections 901-914 of Title 17 of the United States Code, mask work


2



--------------------------------------------------------------------------------




registrations, and copyright applications for registration, including any
renewals thereof, and (B) any unregistered copyrightable works and other rights
of authorship in published or unpublished works; (iv) worldwide (A) internet
domain names; (B) website content; (C) telephone numbers; and (D) moral rights
and publicity rights; (v) any computer program or other software (irrespective
of the type of hardware for which it is intended), including firmware and other
software embedded in hardware devices, whether in the form of source code,
assembly code, script, interpreted language, instruction sets or binary or
object code (including compiled and executable programs), including any library,
component or module of any of the foregoing, including, in the case of source
code, any related images, videos, icons, audio or other multimedia data or
files, data files, and header, development or compilations tools, scripts, and
files, and (vi) worldwide confidential or proprietary information or trade
secrets, including technical information, inventions and discoveries (whether or
not patentable and whether or not reduced to practice) and improvements thereto,
know-how, processes, discoveries, developments, designs, techniques, plans,
schematics, drawings, formulae, preparations, assays, surface coatings,
diagnostic systems and methods, patterns, compilations, databases, database
schemas, specifications, technical data, inventions, concepts, ideas, devices,
methods, and processes; and includes any rights to exclude others from using or
appropriating any Intellectual Property rights, including the rights to sue for
or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other proprietary,
intellectual property or other rights relating to any or all of the foregoing
anywhere in the world.
“Legend Removal Date” shall have the meaning ascribed to such term in
Section 6.1(c).
“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation.
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.
“NASDAQ” means The NASDAQ Stock Market, LLC.
“Non-U.S. person” shall have the meaning ascribed to such term in Section
4.2(e).
“Occupational Laws” shall have the meaning ascribed to such term in
Section 3.16.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Price Per Share” shall have the meaning ascribed to such term in Section 2.1.
“Principal Purchasers” means, as of any time, the Purchaser or Purchasers
holding or having the right to acquire, as of such time, at least a
majority-in-interest of the total number of Shares.


3



--------------------------------------------------------------------------------




“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
“Purchaser Party” shall have the meaning ascribed to such term in Section 6.7.
“Purchasers” shall have the meaning ascribed to such term in the preamble.
“Registration Statement” means each registration statement required to be filed
under ARTICLE 5, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
“Registrable Securities” means the Shares and any shares of Common Stock issued
as a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Shares, provided, that the holder of such Shares has
completed and delivered to the Company a Selling Stockholder Questionnaire; and
provided further, that the Shares shall cease to be Registrable Securities upon
the earliest to occur of the following: (A) sale by any Person to the public
either pursuant to a registration statement under the Securities Act or under
Rule 144 (in which case, only such Shares sold shall cease to be Registrable
Securities) or (B) becoming eligible for sale by the holder thereof pursuant to
Rule 144 without volume or manner of sale restrictions.
“Regulation S” has the meaning ascribe to such term in the Recitals.
“Restricted Period” has the meaning ascribed to such term in Section 4.2(e).
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.
“Securities Act” shall have the meaning ascribed to such term in the Recitals.


4



--------------------------------------------------------------------------------




“Selling Stockholder Questionnaire” shall have the meaning ascribed to such term
in Section 5.2(j).
“Shares” or “Securities” means the shares of Common Stock purchased and sold
under this Agreement.
“Shares Purchase Price” shall have the meaning ascribed to such term in Section
2.1.
“Trading Day” means a day on which the Principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).
“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
“Transfer Agent” means American Stock Transfer and Stock Company, LLC, the
current transfer agent of the Company, and any successor transfer agent of the
Company.
“United States” shall have the meaning ascribed to such term in Section 4.2(e).
“U.S. person” shall have the meaning ascribed to such term in Section 4.2(e).
“Voting Commitment” shall have the meaning ascribed to such term in
Section 4.2(c).
ARTICLE 2    
PURCHASE AND SALE
2.1    Purchase and Sale. Subject to and upon the terms and conditions set forth
in this Agreement, at the Closing, the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, such number of Shares set forth opposite their respective names on
Exhibit A, at a price per Share equal to $2.10 (the “Price Per Share” and the
total purchase price for the Shares, the “Shares Purchase Price”).
2.2    Closing. The Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers agree,
severally and not jointly, to purchase the Shares. The closing of the purchase
and sale of the Shares (the “Closing”) shall take place at the offices of Cooley
LLP located at 3175 Hanover Street, Palo Alto, California, five Business Days
following the satisfaction or waiver of the conditions set forth in Section 2.5,
or at such other time and place or on such date as the Principal Purchasers and
the Company may agree upon (such date is hereinafter referred to as the “Closing
Date”).


5



--------------------------------------------------------------------------------




2.3    Payment. On the Closing Date (a) each Purchaser shall pay to the Company
its Shares Purchase Price in United States dollars and in immediately available
funds, by wire transfer to the Company’s account as set forth in instructions
previously delivered to each Purchaser, and (b) the Company shall irrevocably
instruct the Transfer Agent to deliver to each Purchaser, on an expedited basis,
a certificate evidencing the number of Shares set forth opposite such
Purchaser’s name on Exhibit A, each certificate duly executed on behalf of the
Company and registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit B.
2.4    Deliveries.
(a)    Company. Except for the delayed delivery contemplated by
Sections 2.4(a)(iii), on or prior to the Closing Date, the Company shall deliver
or cause to be delivered to each Purchaser the following:
(i)    this Agreement duly executed by the Company;
(ii)    a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver to such Purchaser, on an expedited basis, a
certificate evidencing the number of Shares set forth opposite such Purchaser’s
name on Exhibit A hereto, registered in the name of such Purchaser as set forth
on the Stock Certificate Questionnaire included as Exhibit B;
(iii)    a Certificate, executed on behalf of the Company by its Chief Executive
Officer and its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Section 2.5(b);
(iv)    a Certificate, executed on behalf of the Company by its Secretary, dated
as of the Closing Date, certifying the resolutions adopted by the Board of
Directors of the Company approving the transactions contemplated by the
Transaction Documents and the issuance of the Securities, certifying the current
versions of the Certificate of Incorporation and Bylaws of the Company and
certifying as to the signatures and authority of Persons signing the Transaction
Documents and related documents on behalf of the Company; and
(v)    A NASDAQ Listing of Additional Shares notification form.
(b)    Purchasers. On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:
(i)    this Agreement duly executed by such Purchaser;
(ii)    a fully completed and duly executed Stock Certificate Questionnaire in
the form attached hereto as Exhibit B; and
(iii)    a fully completed and duly executed Accredited Investor Qualification
Questionnaire in the form attached hereto as Exhibit C;
(iv)    a fully completed and duly executed Bad Actor Questionnaire in the form
attached hereto as Exhibit D; and


6



--------------------------------------------------------------------------------




(v)    the Shares Purchase Price by wire transfer to the account specified by
the Company.
2.5    Closing Conditions.
(a)    The obligations of the Company hereunder with respect to any Purchaser in
connection with the Closing are subject to the following conditions being met:
(i)    the accuracy in all material respects on the Closing Date of the
representations and warranties of such Purchaser contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);
(ii)    all obligations, covenants and agreements of such Purchaser required to
be performed at or prior to the Closing Date shall have been performed in all
material respects;
(iii)    the delivery by such Purchaser of the items set forth in
Section 2.4(b) of this Agreement; and
(iv)    NASDAQ shall have raised no objection to the consummation of the
transactions contemplated by the Transaction Documents in the absence of
stockholder approval of such transactions.
(b)    The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
(i)    the representations and warranties made by the Company in ARTICLE 3
hereof qualified as to materiality shall be true and correct as of the date
hereof and the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in ARTICLE 3 hereof
not qualified as to materiality shall be true and correct in all material
respects as of the date hereof and the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date;
(ii)    all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date, whether under this Agreement or the
other Transaction Documents, shall have been performed in all material respects;
(iii)    the delivery by the Company of the items set forth in Section 2.4(a) of
this Agreement;
(iv)    the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect, except for such that could not reasonably be expected to
have a Material Adverse Effect;


7



--------------------------------------------------------------------------------




(v)    no judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents;
(vi)    no stop order or suspension of trading shall have been imposed by
NASDAQ, the Commission or any other governmental or regulatory body with respect
to public trading in the Common Stock;
(vii)    NASDAQ shall have raised no objection to the consummation of the
transactions contemplated by the Transaction Documents in the absence of
stockholder approval of such transactions; and
(viii)    there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Purchasers that, except as
otherwise disclosed to the Purchasers or as disclosed in the SEC Reports:
3.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.
3.2    Authorization; Enforcement. The Company has all corporate right, power
and authority to enter into the Transaction Documents and to consummate the
transactions contemplated hereby and thereby. All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of the Transaction Documents by the Company,
the authorization, sale, issuance and delivery of the Securities contemplated
herein and the performance of the Company’s obligations hereunder and thereunder
has been taken. The Transaction Documents have been (or upon delivery will have
been) duly executed and delivered by the Company and constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


8



--------------------------------------------------------------------------------




3.3    Capitalization. The authorized capital stock of the Company consists of
125,000,000 shares of Common Stock, of which 85,918,154 shares are outstanding
as of February 1, 2018 (prior to the issuance of the Shares). All of the issued
and outstanding shares of the Company’s capital stock have been duly authorized
and validly issued and are fully paid and nonassessable. Except (i) for options
to purchase Common Stock or other equity awards (including restricted stock
units) issued to employees and members of the Board of Directors pursuant to the
equity compensation plans or arrangements disclosed in the SEC Reports,
(ii) shares of capital stock issuable and reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company disclosed in the SEC Reports, and (iii) as
contemplated by this Agreement, there are no existing options, warrants, calls,
preemptive (or similar) rights, subscriptions or other rights, agreements,
arrangements or commitments of any character obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any shares of the
capital stock of, or other equity interests in, the Company or any securities
convertible into or exchangeable for such shares of capital stock or other
equity interests, and there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any shares of its capital
stock or other equity interests. The issue and sale of the Shares will not
result in the right of any holder of Company securities to adjust the exercise,
conversion or exchange price under such securities.
3.4    Issuance; Reservation of Shares. The issuance of the Shares has been duly
and validly authorized by all necessary corporate actions, and the Shares, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and non-assessable, and shall be free and clear of all encumbrances and
restrictions (other than as provided in the Transaction Documents).
3.5    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Securities will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Certificate of
Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Purchasers
through the EDGAR system), (ii) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its respective assets or properties, or
(iii) any material agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of their respective assets or
properties is subject, in each case except for any such conflict, breach,
violation or default that would not reasonably be expected to have a Material
Adverse Effect.
3.6    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
filings that have been made, or will be made, or consents that have been
obtained, or will be obtained, pursuant to the rules and regulations of NASDAQ,
including a NASDAQ Listing of Additional Shares notification form, applicable
state securities laws and post-sale filings pursuant to applicable state and
federal securities laws which the Company undertakes to file or obtain within
the applicable time periods.


9



--------------------------------------------------------------------------------




3.7    SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2013 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company has not received any letters
of comment from the staff of the Commission that have not been satisfactorily
resolved as of the date hereof.
3.8    Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”), applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
3.9    Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof: (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to have a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or changed its principal registered public
accounting firm, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities, except pursuant
to existing Company equity compensation plans. The Company does not have pending
before the Commission any request for confidential treatment of information.
3.10    Internal Controls. The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external


10



--------------------------------------------------------------------------------




purposes in accordance with generally accepted accounting principles; the
Company’s internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting; there has been no fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting; since the date of the latest audited
financial statements included or incorporated by reference in the Company’s SEC
Reports, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) of the Exchange Act) that comply with the requirements of the
Exchange Act; such disclosure controls and procedures have been designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; such disclosure controls and procedures are effective.
The Company is in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated by the Commission thereunder.
3.11    Accountant. To the Company’s knowledge, Deloitte & Touche LLP, which has
expressed its opinion with respect to the Company’s financial statements as of
December 31, 2016 and 2015 and 2014, respectively, and included in the SEC
Reports (including the related notes), is an independent registered public
accounting firm as required by the Act and the Public Company Accounting
Oversight Board (United States). Deloitte & Touche LLP have not been engaged by
the Company to perform any “prohibited activities” (as defined in Section 10A of
the Exchange Act).
3.12    Litigation. There is not pending or, to the knowledge of the Company,
threatened or contemplated, any action, suit or proceeding to which the Company
is a party or of which any property or assets of the Company is the subject
before or by any court or governmental agency, authority or body, or any
arbitrator, which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Effect. There are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required to be described in the SEC Reports that have not been so described.
3.13    Tax Matters. The Company has filed all federal, state, local and foreign
income and franchise tax returns required to be filed or has requested
extensions thereof (except in any case in which the failure so to file would not
have a Material Adverse Effect), except as set forth in the SEC Reports and has
paid all taxes required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith or as would not have a Material Adverse Effect, except
as set forth in or contemplated in the SEC Reports.
3.14    Insurance. The Company maintains in full force and effect insurance
coverage that is customary for comparably situated companies for the business
being conducted and properties owned or leased by the Company, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.


11



--------------------------------------------------------------------------------




3.15    Environmental Matters. The Company (A) is in compliance in all material
respects with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (B) has
received and is in material compliance with all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business; and (C) has not received notice of any actual or potential liability
for the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except in any such case
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or liability as would not, individually or in the aggregate, have
a Material Adverse Effect.
3.16    Labor Relations. The Company (A) is in compliance, in all material
respects, with any and all applicable foreign, federal, state and local laws,
rules, regulations, treaties, statutes and codes promulgated by any and all
governmental authorities (including pursuant to the Occupational Health and
Safety Act) relating to the protection of human health and safety in the
workplace (“Occupational Laws”); (B) has received all material permits, licenses
or other approvals required of it under applicable Occupational Laws to conduct
their business as currently conducted; and (C) is in compliance, in all material
respects, with all terms and conditions of such permits, licenses or approvals.
No action, proceeding, revocation proceeding, writ, injunction or claim is
pending or, to the Company’s knowledge, threatened against the Company relating
to Occupational Laws, and the Company does not have knowledge of any material
facts, circumstances or developments relating to its operations or cost
accounting practices that could reasonably be expected to form the basis for or
give rise to such actions, suits, investigations or proceedings. Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to, ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”). No prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption; and for each such plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, no “accumulated funding deficiency” as defined in Section 412 of the Code
has been incurred, whether or not waived, and the fair market value of the
assets of each such plan (excluding for these purposes accrued but unpaid
contributions) exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions.
3.17    Certificates, Authorities and Permits. The Company holds, and is
operating in compliance in all material respects with, all registrations,
approvals, certificates, authorizations and permits of any governmental
authority or self-regulatory body required for the conduct of its business as
described in the SEC Reports, including without limitation, all such
registrations, approvals, certificates, authorizations and permits required by
the FDA or any other federal, state, local or foreign agencies or bodies engaged
in the regulation of pharmaceuticals or biohazardous substances or materials;
and the Company has not received notice of any revocation or modification of any
such registration, approval, certificate, authorization and permit or has reason
to believe that any


12



--------------------------------------------------------------------------------




such registration, approval, certificate, authorization and permit will not be
renewed in the ordinary course that could lead to, the withdrawal, revocation,
suspension, modification or termination of any such registration, approval,
certificate, authorization or permit, which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Effect.
3.18    Title to Assets. The Company has good and marketable title to all
property (whether real or personal) described in the SEC Reports as being owned
by it, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects except as described in the SEC Reports, and except
those that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property held under lease by the Company
is held under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of the Company.
3.19    Intellectual Property. The Company owns, possesses, or can acquire on
reasonable terms, all Intellectual Property necessary for the conduct of its
business as now conducted or as described in the SEC Reports to be conducted in
all material respects, except as such failure to own, possess, or acquire such
rights would not have a Material Adverse Effect. Except as set forth in the SEC
Reports, (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
have a Material Adverse Effect; (B) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any such Intellectual Property, and the Company is
unaware of any material facts which would form a reasonable basis for any such
claim; (C) the Intellectual Property owned by the Company, and to the knowledge
of the Company, the Intellectual Property licensed to the Company, have not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, and the Company is unaware
of any material facts which would form a reasonable basis for any such claim;
(D) to the Company’s knowledge, there is no pending or threatened action, suit,
proceeding or claim by others that the Company infringes, misappropriates or
otherwise violates any Intellectual Property or other proprietary rights of
others, the Company has not received any written notice of such claim and the
Company is unaware of any other material fact which would form a reasonable
basis for any such claim; and (E) to the Company’s knowledge, no Company
employee is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of such employee’s best efforts to promote the interest of the Company
or that would conflict with the Company’s business; none of the execution and
delivery of this Agreement, the carrying on of the Company’s business by the
employees of the Company, and the conduct of the Company’s business as proposed,
will conflict with or result in a breach of terms, conditions, or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any such employee is now obligated; and it is not and will not be necessary to
use any inventions, trade secrets or proprietary information of any of its
consultants, or its employees (or Persons it currently intends to hire) made
prior to their employment by the Company, except for technology that is licensed
to or owned by the Company.


13



--------------------------------------------------------------------------------




3.20    Intentionally Omitted.
3.21    Compliance with NASDAQ Continued Listing Requirements. The Company is,
and has no reason to believe that it will not, upon the issuance of the
Securities hereunder, continue to be, in compliance with the listing and
maintenance requirements for continued listing on NASDAQ in all material
respects. Assuming the representations and warranties of the Purchasers set
forth in Section 4.2 are true and correct in all material respects, the
consummation of the transactions contemplated by the Transaction Documents does
not contravene the rules and regulations of NASDAQ. There are no proceedings
pending or, to the Company’s knowledge, threatened against the Company relating
to the continued listing of the Common Stock on NASDAQ and the Company has not
received any notice of, nor to the Company’s knowledge is there any basis for,
the delisting of the Common Stock from NASDAQ.
3.22    Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that would
prevent the Purchasers or the Company from fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.
3.23    Fees. No Person will have, as a result of the transactions contemplated
by the Transaction Documents, any valid right, interest or claim against or upon
any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, and no Purchaser shall have any obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 3.23 that may be due in connection with the
transactions contemplated by the Transaction Documents.
3.24    No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities. Neither the Company nor any Person
acting on its behalf has engaged in any directed selling efforts within the
meaning of Regulation S in connection with the transactions contemplated by this
Agreement, and all such persons have complied with the offering restrictions of
Regulation S.
3.25    No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the Securities Act.
3.26    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in ARTICLE 4, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.


14



--------------------------------------------------------------------------------




3.27    Form S-3 Eligibility. The Company is eligible to register the resale of
the Securities for resale by the Purchaser on Form S-3 promulgated under the
Securities Act.
3.28    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.
3.29    Foreign Corrupt Practices. The Company, nor, to the best knowledge of
the Company, any director, officer, agent, employee or other Person associated
with or acting on behalf of the Company has (A) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(C) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (D) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
3.30    Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
3.31    Disclosure. No representation or warranty by the Company in this
Agreement and no statement contained in the SEC Reports or any certificate or
other document furnished or to be furnished to the Purchasers pursuant to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):
4.1    Organization; Authority. Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with


15



--------------------------------------------------------------------------------




its terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
4.2    Purchaser Status.
(a)    At the time such Purchaser was offered the Securities, it was, and as of
the date hereof it is, an “accredited investor” as defined in Rule 501 under the
Securities Act.
(b)    Such Purchaser is not a broker-dealer registered under Section 15 of the
Exchange Act. Such Purchaser is acting alone in its determination as to whether
to invest in the Securities. Such Purchaser is not a party to any voting
agreements or similar arrangements with respect to the Securities. Except as
expressly disclosed in a Schedule 13D or Schedule 13G (or amendments
thereto) filed by such Purchaser with the Commission with respect to the
beneficial ownership of the Company’s Common Stock, such Purchaser is not a
member of a partnership, limited partnership, syndicate, or other group for the
purpose of acquiring, holding, voting or disposing of the Securities.
(c)    Each Purchaser represents and warrants that it (i) is not and will not
become a party to (A) any agreement, arrangement or understanding with, and has
not given any commitment or assurance to, any Person as to how such Person, if
serving as a director or if elected as a director of the Corporation, will act
or vote on any issue or question (a “Voting Commitment”) or (B) any Voting
Commitment that could limit or interfere with such Person’s ability to comply,
if serving as or elected as a director of the Company, with such Person’s
fiduciary duties under applicable law; (ii) is not and will not become a party
to any agreement, arrangement or understanding with any Person other than the
corporation with respect to any direct or indirect compensation, reimbursement
or indemnification in connection with service or action as a director of the
Company.
(d)    Each Purchaser has disclosed in writing to the Company a description of
all Derivative Transactions (as defined below) by each such Purchaser in effect
as of the date hereof, including the date of the transactions and the class,
series and number of securities involved in, and the material economic terms of,
such Derivative Transactions. For purposes of this Agreement, a “Derivative
Transaction” means any agreement, arrangement, interest or understanding entered
into by, or on behalf or for the benefit of, any Purchaser or any of its
affiliates or associates, whether record or beneficial: (i) the value of which
is derived in whole or in part from the value of any class or series of shares
or other securities of the Company, (ii) which otherwise provides any direct or
indirect opportunity to gain or share in any gain derived from a change in the
value of securities of the Company, (iii) the effect or intent of which is to
mitigate loss, manage risk or benefit of security value or price changes, or
(iv) which provides the right to vote or increase or decrease the voting power
of, such Purchaser, or any of its affiliates or associates, with respect to any
securities of the Company, which agreement, arrangement, interest or
understanding may include, without limitation, any option, warrant, debt
position, note, bond, convertible security, swap, stock appreciation right,
short position, profit interest, hedge, right to dividends, voting agreement,
performance-related fee or arrangement to borrow or lend shares (whether or not
subject to payment, settlement, exercise


16



--------------------------------------------------------------------------------




or conversion in any such class or series), and any proportionate interest of
such Purchaser in the securities of the Company held by any general or limited
partnership, or any limited liability company, of which such Purchaser is,
directly or indirectly, a general partner or managing member.
(e)    Each Purchaser who is a Non-U.S. person (as defined below) represents and
warrants to the Company as follows:
(i)    This Agreement is made by the Company with such Purchaser, who is a
Non-U.S. person, in reliance upon such Non-U.S. person’s representations,
warranties and covenants made in this Section 4.2(e).
(ii)    Such Non-U.S. person has been advised and acknowledges that:
a.
in issuing and selling the Securities to such Non-U.S. person pursuant hereto,
the Company is relying upon the “safe harbor” provided by Regulation S and/or in
Section 4(a)(2) of the Securities Act;

b.
it is a condition to the availability of the Regulation S “safe harbor” that the
Securities not be offered or sold in the United States or to a U.S. person until
the expiration of a one-year “distribution compliance period” (or a six-month
“distribution compliance period,” if the issuer is a “reporting issuer,” as
defined in Regulation S) following the Closing Date; and

c.
notwithstanding the foregoing, prior to the expiration of the one-year
“distribution compliance period” (or six-month “distribution compliance period,”
if the issuer is a “reporting issuer,” as defined in Regulation S) after the
Closing (the “Restricted Period”), the Securities may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. person, the securities are offered and
sold pursuant to an effective registration statement or pursuant to Rule 144
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to other than a U.S. person.

(iii)    As used herein:
i.
“United States” means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia;



17



--------------------------------------------------------------------------------




ii.
“U.S. person” means any “U.S. person” as defined in Rule 902(k)(2); and

iii.
“Non-U.S. person” means any person who is not a U.S. person or is deemed not to
be a U.S. person under Rule 902(k)(2) of the Securities Act.

(iv)    Such Non-U.S. person agrees that with respect to the Securities, until
the expiration of the Restricted Period:
a.
such Non-U.S. person, its agents or its representatives have not and will not
solicit offers to buy, offer for sale or sell any of the Securities, or any
beneficial interest therein in the United States or to or for the account of a
U.S. person; and

b.
notwithstanding the foregoing, the Securities may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. person, the securities are offered and
sold pursuant to an effective registration statement or pursuant to Rule 144
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to other than a U.S. person; and

c.
such Non-U.S. person shall not engage in hedging transactions with regard to the
Securities unless in compliance with the Securities Act.

d.
The restrictions in this Agreement are binding upon subsequent transferees of
the Securities, except for transferees pursuant to an effective registration
statement. Such Non-U.S. person agrees that after the Restricted Period, the
Securities may be offered or sold within the United States or to or for the
account of a U.S. person only pursuant to applicable securities laws.

(v)    Such Non-U.S. person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. person will not engage or cause any third party to
engage, in any “directed selling efforts” (as such term is defined in Regulation
S) in the United States with respect to the Securities.
(vi)    Such Non-U.S. person: (i) is domiciled and has its principal place of
business outside the United States; (ii) certifies it is not a U.S. person and
is not acquiring the Securities for the account or benefit of any U.S. person;
and (iii) at the time of the Closing Date,


18



--------------------------------------------------------------------------------




the Non-U.S. person or persons acting on Non-U.S. person’s behalf in connection
therewith will be located outside the United States.
(vii)    At the time of offering to such Non-U.S. person and communication of
such Non-U.S. person’s order to purchase the Securities and at the time of such
Non-U.S. Person’s execution of this Agreement, the Non-U.S. person or persons
acting on Non-U.S. person’s behalf in connection therewith were located outside
the United States.
(viii)    Such Non-U.S. person acknowledges that the Company shall make a
notation in its stock book regarding the restrictions on transfer set forth this
Agreement and shall transfer such shares on the books of the Company only to the
extent consistent therewith. In particular, such Non-U.S. person acknowledges
that the Company shall refuse to register any transfer of the Securities not
made in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act or pursuant to an available exemption from
registration.
4.3    General Solicitation; Pre-Existing Relationship. Such Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement. Such
Purchaser also represents that such Purchaser was contacted regarding the sale
of the Shares by the Company (or an authorized agent or representative
thereof) with which the Subscriber had a prior substantial pre-existing
relationship.
4.4    Purchase Entirely for Own Account. The Securities to be received by such
Purchaser hereunder will be acquired for such Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold the Securities for any period of time.
4.5    Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
4.6    Disclosure of Information. Such Purchaser has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Purchaser acknowledges receipt of copies of the SEC Reports (or access thereto
via EDGAR). Neither such inquiries nor any other due diligence investigation
conducted by such Purchaser shall modify, limit or otherwise affect such
Purchaser’s right to rely on the Company’s representations and warranties
contained in this Agreement.


19



--------------------------------------------------------------------------------




4.7    Intentionally Omitted.
4.8    Restricted Securities. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act
and may not be offered, resold, pledged or otherwise transferred except
(i) pursuant to an exemption from registration under the Securities Act or
pursuant to an effective registration statement in compliance with Section 5
under the Securities Act and (ii) in accordance with all applicable securities
laws of the states of the United States and other jurisdictions.
4.9    Commissions. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against the Company or upon any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.
The Company acknowledges and agrees that the representations contained in
ARTICLE 4 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
ARTICLE 5    
REGISTRATION RIGHTS
5.1    Registration Statement.
(a)    On or prior to April 2, 2018, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-3 (except if the Company
is not then eligible to register for resale the Registrable Securities on Form
S-3, in which case such registration shall be on another appropriate form in
accordance with the Securities Act) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Exhibit E. Notwithstanding any other provision of this
ARTICLE 5: (i) if the staff of the Commission does not permit all of the
Registrable Securities to be registered on the initial Registration Statement
filed pursuant to this Section 5.1(a) (the “Initial Registration Statement”),
unless otherwise directed in writing by a Purchaser as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will be reduced by Registrable Securities represented by
Shares (applied, in the case that some Shares may be registered, to the
Purchasers on a pro rata basis based on the total number of unregistered Shares
held by such Purchasers, subject to a determination by the Commission that
certain Purchasers must be reduced first based on the number of Shares held by
such Purchasers); and (ii) in the event the Company amends the Initial
Registration Statement to effect the reduction contemplated under clause
(i) above, the Company shall file with the Commission, as promptly as allowed by
the Commission or one or more registration statements on Form S-3 or such other
form available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as so amended
(each, an “Additional Registration Statement”).


20



--------------------------------------------------------------------------------




(b)    The Company shall use its commercially reasonable best efforts to cause
each Registration Statement to be declared effective by the Commission as
promptly as possible after the filing thereof, and shall use commercially
reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of (i) the date that all
Registrable Securities covered by such Registration Statement have been sold or
can be sold publicly without restriction or limitation under Rule 144
(including, without limitation, the requirement to be in compliance with
Rule 144(c)(1)) or (ii) the date that is two (2) years following the Closing
Date (the “Effectiveness Period”).
(c)    The Company shall notify the Purchasers in writing promptly (and in any
event within two Trading Days) after receiving notification from the Commission
that a Registration Statement has been declared effective and shall
simultaneously provide the Purchasers with copies of any related Prospectus to
be used in connection with the sale or other disposition of the securities
covered thereby.
(d)    Notwithstanding anything in this Agreement to the contrary, the Company
may, by written notice to the Purchasers, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Purchasers
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any Additional Registration Statement if the Company is
engaged in a material merger, acquisition or sale or any other material pending
development and the Board of Directors determines in good faith, by appropriate
resolutions, that, as a result of such activity, it would be materially
detrimental to the Company (other than as relating solely to the price of the
Common Stock) to maintain a Registration Statement at such time. Upon receipt of
such notice, each Purchaser agrees to immediately discontinue any sales of
Registrable Securities pursuant to such Registration Statement until such
Purchaser is advised in writing by the Company that the current Prospectus or
amended Prospectus, as applicable, may be used. In no event, however, shall this
right be exercised to suspend sales beyond the period during which (in the good
faith determination of the Board of Directors) the failure to require such
suspension would be materially detrimental to the Company. The Company’s rights
under this Section 5.1(d) may be exercised for a period of no more than 15
consecutive Trading Days and not more than three times in any twelve-month
period. Immediately after the end of any suspension period under this
Section 5.1(d), the Company shall take all necessary actions (including filing
any required supplemental prospectus) to restore the effectiveness of the
applicable Registration Statement and the ability of the Purchasers to publicly
resell their Registrable Securities pursuant to such effective Registration
Statement.
5.2    Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
(a)    Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Purchasers or their counsels who have supplied the
Company with email addresses copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Purchasers (it being acknowledged and agreed that if a Purchaser does not object
to or comment on the


21



--------------------------------------------------------------------------------




aforementioned documents within the two Trading Day period, then the Purchaser
shall be deemed to have consented to and approved the use of such documents).
The Company shall reflect in each such document when so filed with the
Commission such comments regarding the Purchasers and the plan of distribution
as the Purchasers may reasonably and promptly propose no later than two Trading
Days after the Purchasers have been so furnished with copies of such documents
as aforesaid.
(b)    (i) Subject to Section 5.1(d), prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Purchasers thereof
set forth in the Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that, subject to applicable requirements,
each Purchaser shall be responsible for the delivery of the Prospectus to the
Persons to whom such Purchaser sells any of the Shares (including in accordance
with Rule 172 under the Securities Act), and each Purchaser agrees to dispose of
Registrable Securities in compliance with the plan of distribution described in
the Registration Statement and otherwise in compliance with applicable federal
and state securities laws.
(c)    Notify the Purchasers as promptly as reasonably possible, and if
requested by the Purchasers, confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events: (i) the Commission
notifies the Company whether there will be a “review” of any Registration
Statement; (ii) any Registration Statement or any post-effective amendment is
declared effective; (iii) the Commission issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (iv) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; (v) the financial statements included in any Registration Statement
become ineligible for inclusion therein; and (vi) the occurrence or existence of
any pending development with respect to the Company that the Company believes
may be material and that, in the determination of the Company, makes it not in
the best interest of the Company to allow continued availability of a
Registration Statement, provided that any and all of such information shall
remain confidential to each Purchaser until such information otherwise becomes
public, unless disclosure by a Purchaser is required by law; provided, further,
that notwithstanding each Purchaser's agreement to keep such information
confidential, the Purchasers make no acknowledgement that any such information
is material, non-public information.
(d)    Use commercially reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement,


22



--------------------------------------------------------------------------------




or (ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, as soon as
possible.
(e)    If requested by a Purchaser, provide such Purchaser, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system.
(f)    Promptly deliver to each Purchaser, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
(g)    Prior to any resale of Registrable Securities by a Purchaser, use
commercially reasonable best efforts to register or qualify or cooperate with
the selling Purchasers in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.
(h)    Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Purchasers may reasonably
request.
(i)    Upon the occurrence of any event described in Section 5.2(c)(iii)-(vi),
as promptly as reasonably practicable, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


23



--------------------------------------------------------------------------------




(j)    It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Purchaser that such Purchaser furnish
to the Company a completed Selling Stockholder Questionnaire in the form
proffered by the Company (the “Selling Stockholder Questionnaire”) and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit E hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request, except in the case of any such information referred to in this
paragraph, to the extent the failure to provide such information does not
materially affect the Company’s ability to comply with such obligations.
(k)    The Company shall comply with all applicable rules and regulations of the
Commission under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the Securities Act, promptly inform the Purchasers in writing if,
at any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
5.3    Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with ARTICLE 5 of this Agreement by
the Company, including without limitation (a) all registration and filing fees
and expenses, including without limitation those related to filings with the
Commission, any Trading Market, and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by the Company to the Trading
Market. In no event shall the Company be responsible for any underwriting,
broker or similar fees or commissions of any Purchaser or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Purchasers.
5.4    Indemnification.
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Purchaser (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law, including, without limitation, any state securities


24



--------------------------------------------------------------------------------




law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities, any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or in any amendment
or supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Purchaser furnished
in writing to the Company by such Purchaser for use therein, or to the extent
that such information relates to such Purchaser or such Purchaser’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved by such Purchaser expressly for use in the Registration Statement, or
(B) with respect to any Prospectus, if the untrue statement or omission of
material fact contained in such Prospectus was corrected on a timely basis in
the Prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company to the Purchaser, and the Purchaser
seeking indemnity hereunder was advised in writing not to use the incorrect
prospectus prior to the use giving rise to Losses.
(b)    Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Purchaser in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Purchaser furnished to the Company by such Purchaser in writing expressly for
use in the Registration Statement or Prospectus, or to the extent that such
information relates to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Purchaser expressly for use in the Registration Statement (it being
understood that the information provided by the Purchaser to the Company in the
Questionnaire and the Plan of Distribution set forth on Exhibit E, as the same
may be modified by such Purchaser constitutes information reviewed and expressly
approved by such Purchaser in writing expressly for use in the Registration
Statement), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto. In no event shall the liability of any selling Purchaser
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.


25



--------------------------------------------------------------------------------




(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 15 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; (iii) any counsel engaged by the
applicable Indemnifying Party shall fail to timely commence or diligently
conduct the defense of any such claim and such failure has materially prejudiced
(or, in the reasonable judgment of the Indemnified Party, is in danger of
materially prejudicing) the outcome of the applicable claim; or (iv) such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to or may exist between the applicable Indemnifying Party and
Indemnified Party or that there may be one or more different or additional
defenses, claims, counterclaims or causes of action available to such
Indemnified Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It being
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake


26



--------------------------------------------------------------------------------




to reimburse all such fees and expenses to the extent it is finally judicially
determined (not subject to appeal) that such Indemnified Party is not entitled
to indemnification hereunder).
(d)    Contribution. If a claim for indemnification under Section 5.4(a) or
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties, including pursuant to Section 6.7 hereof.
5.5    Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities that it sells pursuant to
the Registration Statement in accordance with the Plan of Distribution set forth
in the Prospectus. Each Purchaser further agrees that, upon receipt of a notice
from the Company of the occurrence of any event of the kind described in
Section 5.2(c)(iii)-(vi), such Purchaser will discontinue disposition of such
Registrable Securities under the Registration Statement until such Purchaser is
advised in writing by the Company that the use of the Prospectus, or amended
Prospectus, as applicable, may be used. The Company may provide appropriate stop
orders to


27



--------------------------------------------------------------------------------




enforce the provisions of this paragraph. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that the removal of the restrictive
legend from certificates representing Shares as set forth in the Section 6.1 is
predicated upon the Company’s reliance that the Purchaser will comply with the
provisions of this subsection.
5.6    No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Purchasers in such capacity pursuant
hereto) may include securities of the Company in the Registration Statement
other than the Registrable Securities.
5.7    Amendments; Waivers. Notwithstanding anything in this Agreement to the
contrary, the provisions of this ARTICLE 5 may be amended or waived (either
generally or in a particular instance, either retroactively or prospectively and
either for a specified period of time or indefinitely), with the written consent
of (i) the Company and (ii) the Purchaser or Purchasers holding at least a
majority of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions of this ARTICLE 5
with respect to a matter that relates exclusively to the rights of Purchasers
and that does not directly or indirectly affect the rights of other Purchasers
may be given by Purchasers of all of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified or supplemented except in accordance with
the provisions of the immediately preceding sentence.
ARTICLE 6    
OTHER AGREEMENTS OF THE PARTIES
6.1    Transfer Restrictions.
(a)    The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement under the Securities Act,
Rule 144 or, as applicable, Regulation S, to the Company or to an Affiliate of a
Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.
(b)    The Purchasers agree to the imprinting, so long as is required by this
Section 6.1, of a legend on any of the Securities in substantially the following
form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS,
AND THIS SECURITY HAS BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS
A NON-U.S. PERSON PURSUANT TO REGULATION S UNDER THE SECURITIES ACT.
THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR


28



--------------------------------------------------------------------------------




OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO ANY PERSON WHO IS A U.S. PERSON
EXCEPT AS PERMITTED UNDER REGULATION S OF THE SECURITIES ACT, THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR
QUALIFICATION OR EXEMPTION THEREFROM. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. FOR PURPOSES HEREOF, “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE SECURITIES ACT.
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY
TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN A SECURITIES
PURCHASE AGREEMENT, DATED AS OF FEBRUARY 4, 2018 AND AS AMENDED FROM TIME TO
TIME, COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY.


(c)    Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 6.1(b) hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares pursuant to Rule 144, (iii) if such Shares are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares and without volume or manner-of-sale restrictions, or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). Upon request by any Purchaser, following such time as a legend
is no longer required under this Section 6.1(c), the Company shall cause its
counsel to issue a legal opinion to the Transfer Agent (if required by the
Transfer Agent) to effect the removal of the legend hereunder from any Shares.
The Company agrees that following such time as a legend is no longer required
under this Section 6.1(c), it will, no later than three Trading Days following
the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Shares issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 6.1(c).
6.2    Furnishing of Information; Public Information. Until the time that no
Purchaser owns Securities, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.


29



--------------------------------------------------------------------------------




6.3    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
NASDAQ such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction. The Purchasers shall take no action to
become a group such that any transactions contemplated by this Agreement would
require shareholder approval prior to Closing.
6.4    Securities Laws Disclosure; Publicity. The Company shall (a) by 4:15 p.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 6.4, such Purchaser will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction), except that such Purchaser may
disclose the terms to its financial, accounting, legal and other advisors.
6.5    Observer Rights. The Company shall permit one (1) representative (the
“Board Observer”) designated by the Principal Purchasers in their reasonable
discretion to attend all meetings (whether in person, telephonic or otherwise)
of the Company’s Board of Directors and of the Audit Committee of the Board of
Directors in a non-voting, observer capacity. In addition, the Company shall
provide to the Board Observer, concurrently with the members of the Board of
Directors and each committee of the Board of Directors and in the same manner,
notice of such meeting and a copy of all materials provided to such members,
including all materials provided to such members in connection with any action
to be taken by the Board of Directors or any committee of the Board of Directors
without a meeting. If the Board of Directors or the Audit Committee determines
in good faith that exclusion of the Board Observer is necessary in order to (i)
preserve the attorney-client privilege (such determination in the case of this
clause to be based on the advice of counsel to the Company), or (ii) avoid a
conflict of interest between the Company and the Purchasers, then the Company
shall have the right to exclude the Board Observer from portions of meetings of
the Board of Directors or the Audit Committee in which such information is
discussed, as applicable, or omit to provide the representative with certain
information, in each case to the extent deemed necessary by the Board of
Directors or the Audit Committee. The Company shall reimburse the Board Observer
for reasonable costs and expenses, as well as travel expenses in accordance with
the Company’s travel policies, incurred by the Board Observer in connection with
such Person’s participation and in-person attendance at meetings of the Board of
Directors or the Audit Committee.
6.6    Intentionally Omitted.


30



--------------------------------------------------------------------------------




6.7    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Securities hereunder for funding operations or for working capital or other
general corporate purposes.
6.8    Indemnification of Purchasers. Subject to the provisions of this
Section 6.8, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all Losses that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Parties, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser
Parties may have with any such stockholder or any violations by such Purchaser
Parties of state or federal securities laws or any conduct by such Purchaser
Parties which constitutes fraud, gross negligence, willful misconduct or
malfeasance of such Purchaser Party). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party. Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
The indemnification required by this Section 6.8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.


31



--------------------------------------------------------------------------------




6.9    Intentionally Omitted.
6.10    Listing of Common Stock. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Trading
Market an additional shares listing application covering all of the Shares. In
addition, the Purchasers and the Company agree to cooperate in good faith, if
necessary, to restructure the transactions contemplated by the Transaction
Documents such that they do not contravene the rules and regulations of NASDAQ;
provided, however, that such restructuring does not impact the economic
interests of the Purchasers contemplated by the Transaction Documents. Each
Purchaser agrees to provide information reasonably requested by the Company to
comply with this Section 6.10 and Section 3.21.
6.11    Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration is also offered to all of the parties to
this Agreement. For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
6.12    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser. Each Purchaser shall provide any information
reasonably requested by the Company to comply with this Section 6.12.
6.13    Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions. The
Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
6.14    Intentionally omitted.
6.15    Other Actions. Except as otherwise set forth in this Agreement, from the
date of this Agreement until the earlier to occur of the Closing or the
termination of this Agreement in accordance with the terms hereof, the Company
and the Purchasers shall not, and shall not permit any of their respective
Affiliates to, take, or agree or commit to take, any action that would
reasonably be expected to, individually or in the aggregate, prevent, materially
delay or materially impede the consummation of the transactions contemplated by
this Agreement.


32



--------------------------------------------------------------------------------




ARTICLE 7    
TERMINATION
7.1    Termination. The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:
(a)    Upon the mutual written consent of the Company and the Purchasers;
(b)    By the Company if any of the conditions set forth in Section 2.5(a) shall
have become incapable of fulfillment, and shall not have been waived by the
Company;
(c)    By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 2.5(b) shall have become incapable of fulfillment, and shall
not have been waived by such Purchaser; or
(d)    By either the Company or any Purchaser (with respect to itself only) if
the Closing has not occurred on or prior to February 12, 2018; provided,
however, that the Principal Purchasers may, in their sole discretion, extend
such date to May 15, 2018, in the event that stockholder approval for the
consummation of the transactions contemplated by the Transaction Documents is
required under the NASDAQ rules; provided, however, that, except in the case of
clause (a) above, the party seeking to terminate its obligation to effect the
Closing shall not then be in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement or the other Transaction
Documents if such breach has resulted in the circumstances giving rise to such
party’s seeking to terminate its obligation to effect the Closing.
7.2    Notice of Termination; Effect of Termination. In the event of termination
by the Company or any Purchaser of its obligations to effect the Closing
pursuant to this ARTICLE 7, written notice thereof shall forthwith be given to
the other Purchasers by the Company and the other Purchasers shall have the
right to terminate their obligations to effect the Closing upon written notice
to the Company and the other Purchasers. Nothing in this ARTICLE 7 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.
ARTICLE 8    
MISCELLANEOUS
8.1    Fees and Expenses. The Company shall pay its own costs and expenses in
connection herewith and shall compensate the Purchasers for the reasonable and
documented out-of-pocket fees and disbursements of counsel to the Purchasers up
to $25,000.
8.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with


33



--------------------------------------------------------------------------------




respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
8.3    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on Exhibit A attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
(i)    if to the Company, to Enphase Energy, Inc., 1420 N. McDowell Blvd.,
Petaluma, CA 94954, Attention: Chief Legal Officer and Secretary, with a copy to
Cooley LLP, 3175 Hanover Street, Palo Alto, California 94304, Attention: John
Sellers; and
(ii)    if to the Purchasers, to their respective addresses as set forth on
Exhibit A attached hereto.
8.4    Amendments; Waivers. Subject to the provisions of Section 5.5, no
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Principal Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
8.5    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
8.6    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. With the consent of the
Company which will not be unreasonably withheld, any Purchaser may assign any or
all of its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers any Securities, provided, that a Purchaser may assign any
or all rights under this Agreement to an Affiliate of such Purchaser without the
consent of the Company, and provided, further: (i) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment; (ii) the
Company is furnished with written notice of (x) the name and address of such
transferee or assignee and (y) if the transferor is assigning any registration
rights under ARTICLE 5 hereof, the Registrable Securities with respect to which
such registration rights are being transferred or assigned; (iii) following such


34



--------------------------------------------------------------------------------




transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, unless such disposition was made pursuant to an effective
registration statement or an exemption under Rule 144 under the Securities Act;
(iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers”; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.
8.7    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Sections 5.4 and 6.7.
8.8    Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in the State of Delaware for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
8.9    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
8.10    Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
8.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
8.12    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder


35



--------------------------------------------------------------------------------




of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and the parties hereto shall use their commercially reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
8.13    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.
8.14    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
8.15    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.
8.16    Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date


36



--------------------------------------------------------------------------------




hereof, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
ENPHASE ENERGY, INC.






By:
/s/ Badri Kothandaraman
Name: Badri Kothandaraman

Title: Chief Executive Officer


37



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
INVERSIONES KINACU LIMITADA






By:
/s/ Isidoro Quiroga C.
Name: Isidoro Quiroga C.

Title: Attorney in Fact





--------------------------------------------------------------------------------








EXHIBIT A

SCHEDULE OF PURCHASERS
Purchaser
Shares
Purchased
Shares
Purchase Price


Inversiones Kinacu Limitada


Address:


5711 Pdte. Riesco, office No. 1602
Las Condes - Santiago 
Chile


9,523,809
$
20,000,000


 
 
 







Exh. A-1



--------------------------------------------------------------------------------






EXHIBIT B

Stock Certificate Questionnaire
Pursuant to Section 2.1 of the Agreement, please provide us with the following
information:
The exact name that the Securities are to be registered in (this is the name
that will appear on the common stock certificate(s)):
Inversiones Kinacu Limitada
The relationship between the Purchaser of the Securities and the Registered
Purchaser listed in response to Item 1 above:
Same entity
The mailing address, telephone and telecopy number of the Registered Purchaser
listed in response to Item 1 above:
5711 Pdte. Riesco, office No. 1602
Las Condes - Santiago 
CHILE
Tel. +56 (2)  23754800
If applicable, the Tax Identification Number (or, if an individual, the Social
Security Number) of the Registered Purchaser listed in response to Item 1 above:
N/A







Exh. B-1



--------------------------------------------------------------------------------






EXHIBIT C

ACCREDITED INVESTOR QUALIFICATION QUESTIONNAIRE
INVESTOR SUITABILITY QUESTIONNAIRE
This questionnaire is used to determine whether you are an “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the Securities
and Exchange Commission under the Securities Act of 1933, as amended. Enphase
Energy, Inc. will keep all information you provide in response to this
questionnaire strictly confidential.
I, the undersigned, represent to Enphase Energy, Inc. (the “Company”) the
statements selected below. I also agree to furnish any additional information
that the Company deems necessary to verify the information provided below.
Please Check All Boxes That Apply
Category I
☐
☐
Category II
☐
☐
Category III (a)
☐
☐
Category III (b)
☐
☐
Category IV
☐
☐
Category V
☐
☐
Category VI
☐
☐
Category VII
☐
☐
Category VIII
☐
☐
Category IX
☐
☐
Category X
☒
☒



Date: Santiago, February __, 2018.
Signature


By:
Inversiones Kinacu Limitada
Name: Isidoro Quiroga C.
Title: Attorney in Fact

Address: 5711 Pdte. Riesco, office No. 1602
Las Condes - Santiago 
CHILE
Phone: +56 (2)  23754800
e-mail: isidoroquiroga@gmail.com
State of Residence: Same as above






Exh. C-1



--------------------------------------------------------------------------------






EXHIBIT D

BAD ACTOR QUESTIONNAIRE
Enphase Energy, Inc. (the “Company”) will use the responses to this
questionnaire to determine whether the Company may be disqualified from relying
upon the exemption in Rule 506 of Regulation D under the Securities Act of 1933,
as amended. This questionnaire does not constitute an offer to sell or the
solicitation of an offer to buy any securities of the Company.
Please notify the Company promptly of any change in the information provided in
response to the questionnaire that may occur after submitting the questionnaire.
1.    IDENTIFICATION
Legal name:
 Inversiones Kinacu Limitada
Previous, assumed or fictitious names or aliases (if any):
 N/A
Address:
5711 Pdte. Riesco, office No. 1602 – Las Condes – Santiago - CHILE
Phone:
#VALUE!
Fax:
N/A
 
Email:
isidoroquiroga@gmail.com
Website:
N/A
 

Complete the following if an entity:
Jurisdiction of formation or incorporation:
Chile
Type of entity:
Chilean Limited Liability Company
Contact person:
Isidoro Quiroga C.

2.    QUESTIONNAIRE
a.
Criminal convictions. Has the undersigned been convicted, within the last ten
years, of any felony or misdemeanor:

•
in connection with the purchase or sale of any security;

•
involving the making of any false filing with the SEC; or

•
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?

Yes     X     No
b.
Court injunctions and restraining orders. Is the undersigned subject to any
order, judgment or decree of any court of competent jurisdiction, entered within
the last five



Exh. D-1



--------------------------------------------------------------------------------




years, that restrains or enjoins the undersigned from engaging or continuing to
engage in any conduct or practice:
•
in connection with the purchase or sale of any security;

•
involving the making of any false filing with the SEC; or

•
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?

Yes    X      No
c.
Final orders of certain regulators. Is the undersigned subject to a final order
of a state securities commission (or an agency or officer of a state performing
like functions); a state authority that supervises or examines banks, savings
associations, or credit unions; a state insurance commission (or an agency or
officer of a state performing like functions); an appropriate federal banking
agency; the U.S. Commodity Futures Trading Commission; or the National Credit
Union Administration that:

•
bars the undersigned from:

◦
association with an entity regulated by such commission, authority, agency or
officer;

o
engaging in the business of securities, insurance or banking; or

o
engaging in savings association or credit union activities; or

•
constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within the last
ten years?

“Final order” means a written directive or declaratory statement issued by a
federal or state agency described above under applicable statutory authority
that provides for notice and an opportunity for hearing, which constitutes a
final disposition or action by that federal or state agency.
Yes     X     No
d.
SEC disciplinary orders. Is the undersigned subject to an SEC order entered
pursuant to Section 15(b) or 15B(c) of the Securities Exchange Act of 1934 or
Section 203(e) or (f) of the Investment Advisers Act of 1940 that:

•
suspends or revokes the undersigned’s registration as a broker, dealer,
municipal securities dealer or investment adviser;

•
places limitations on the activities, functions or operations of the
undersigned; or



Exh. D-2



--------------------------------------------------------------------------------




•
bars the undersigned from being associated with any entity or from participating
in the offering of any penny stock?

Yes     X     No
e.
Certain SEC cease-and-desist orders. Is the undersigned subject to any SEC order
entered within the last five years that orders the undersigned to cease and
desist from committing or causing a violation or future violation of:

•
any scienter-based anti-fraud provision of the federal securities laws,
including without limitation Section 17(a)(1) of the Securities Act of 1933,
Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 thereunder,
Section 15(c)(1) of the Securities Exchange Act of 1934 and Section 206(1) of
the Investment Advisers Act of 1940, or any other rule or regulation thereunder;
or

•
Section 5 of the Securities Act of 1933?

Yes     X     No
f.
Suspension or expulsion from self-regulatory association membership or
association with a self-regulatory association member. Is the undersigned
suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade?

Yes     X     No
g.
Stop orders and orders suspending the Reg. A exemption. Has the undersigned
filed (as a registrant or issuer), or was the undersigned or was the undersigned
named as an underwriter in, any registration statement or Regulation A offering
statement filed with the SEC that, within the last five years, was the subject
of a refusal order, stop order, or order suspending the Regulation A exemption,
or is the subject of an investigation or proceeding to determine whether a stop
order or suspension order should be issued?

Yes     X     No
h.
U.S. Postal Service false representation orders. Is the undersigned subject to a
United States Postal Service false representation order entered within the last
five years, or is the undersigned subject to a temporary restraining order or
preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations?

Yes    X      No


Exh. D-3



--------------------------------------------------------------------------------




i.
Further information. If you answered “Yes” to any of the questions above, or if
there is any other information that may be relevant (e.g., threatened, active or
pending proceedings; matters of potential or uncertain applicability; etc.),
please provide relevant descriptions and details or contact the person indicated
in the introductory paragraphs to discuss.

Please sign and date the questionnaire on the SIGNATURE page







SIGNATURE
The information furnished in response to this questionnaire is true and correct,
and the undersigned acknowledges that the Company and its counsel are relying on
the truth and accuracy of such information to comply with applicable securities
laws. The undersigned agrees to notify the Company promptly of any changes in
such information.
Inversiones Kinacu Limitada
(Print Name)
 
/s/ Isidoro Quiroga C.
(Signature)
 
Isidoro Quiroga C.
(Print name of signatory if applicable)
 
Attorney in Fact
(Print title of signatory, if applicable)
 
Santiago, February 4, 2018
(Date)







Exh. D-4



--------------------------------------------------------------------------------





EXHIBIT E
PLAN OF DISTRIBUTION
We are registering the shares of common stock issued to the selling stockholders
to permit the resale of these shares of common stock by the selling stockholders
from time to time from after the date of this prospectus. We will not receive
any of the proceeds from the sale by the selling stockholders of the shares of
common stock. We will bear all fees and expenses incident to our obligation to
register the shares of common stock.
Each selling stockholder may, from time to time, sell any or all of their shares
of common stock covered hereby on The NASDAQ Global Market or any other stock
exchange, market or trading facility on which the shares are traded or in
private transactions. These sales may be at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or privately negotiated prices. A selling stockholder may use any one or
more of the following methods when selling shares:
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
settlement of short sales, to the extent permitted by law;

•
in transactions through broker-dealers that agree with the selling stockholders
to sell a specified number of such shares at a stipulated price per share;

•
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

•
a combination of any such methods of sale; or

•
any other method permitted pursuant to applicable law.

The selling stockholders may also sell the shares of common stock under Rule 144
under the Securities Act, if available, rather than under this prospectus.
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling


Exh. E-1



--------------------------------------------------------------------------------




stockholders (or, if any broker-dealer acts as agent for the purchaser of
shares, from the purchaser) in amounts to be negotiated, but, except as set
forth in a supplement to this prospectus, in the case of an agency transaction
not in excess of a customary brokerage commission in compliance with FINRA
Rule 2440; and in the case of a principal transaction a markup or markdown in
compliance with FINRA IM-2440-1.
In connection with the sale of the shares of common stock or interests therein,
the selling stockholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
shares of common stock in the course of hedging the positions they assume. The
selling stockholders may also sell the shares of common stock short and deliver
these securities to close out their short positions or to return borrowed shares
in connection with such short sales, or loan or pledge the shares of common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or create one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares of common stock offered by this prospectus, which shares
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such selling stockholders, broker-dealers or agents and
any profit on the resale of the shares purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act. Selling
stockholders who are “underwriters” within the meaning of Section 2(11) of the
Securities Act will be subject to the prospectus delivery requirements of the
Securities Act and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Exchange Act. Each selling stockholder has informed us that it is not
a registered broker-dealer or an affiliate of a registered broker-dealer. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
We are required to pay certain fees and expenses incurred by us incident to the
registration of the shares. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act, and the selling stockholders may be entitled to
contribution. We may be indemnified by the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act that may arise from any written information furnished to us by
the selling stockholders specifically for use in this prospectus, or we may be
entitled to contribution.
The selling stockholders will be subject to the prospectus delivery requirements
of the Securities Act including Rule 172 thereunder unless an exemption
therefrom is available.
We agreed to cause the registration statement of which this prospectus is a part
to remain effective until the earlier to occur of [●] or the date on which all
of the shares registered hereby are either sold pursuant to the registration
statement or sold or available for resale without restriction


Exh. E-2



--------------------------------------------------------------------------------




under Rule 144 under the Securities Act. The shares of common stock will be sold
only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the shares of
common stock covered hereby may not be sold unless they have been registered or
qualified for sale in the applicable state or an exemption from the registration
or qualification requirement is available and is complied with.
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the shares of common stock may not simultaneously
engage in market making activities with respect to the shares of common stock
for the applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the selling stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of common stock by the selling stockholders or any
other person. We will make copies of this prospectus available to the selling
stockholders and have informed them of the need to deliver a copy of this
prospectus at or prior to the time of the sale (including by compliance with
Rule 172 under the Securities Act).
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock we registered on behalf of the selling stockholders
pursuant to the registration statement of which this prospectus forms a part.
Once sold under the registration statement of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.


Exh. E-3

